PER CURIAM.
The controlling question in this case is whether William Thomas & Co., owners of the steamship Empire, in chartering said steamship to the Gulf Port Steamship Company, guarantied said steamship to carry a cargo of not less than 2,500 tons of cottonseed oil cake, and, or meal, and, or flour, in sacks, or, as contended hy the owners, the guaranty was for the ship to carry a cargo of 2,500 tons dead weight. The evidence is against the appellants, libelants in the court below, and, the district court having so found, the decree appealed from is affirmed.